Exhibit 10.2

FOURTH AMENDMENT

TO

GAP INC. SUPPLEMENTAL DEFERRED COMPENSATION PLAN

WHEREAS, The Gap, Inc. (the “Company”) maintains the Gap Inc. Supplemental
Deferred Compensation Plan (the “Plan”); and

WHEREAS, the Plan previously has been amended; and

WHEREAS, further amendment of the Plan now is considered desirable to provide
for the merger of The Gap, Inc. Executive Deferred Compensation Plan into the
Plan and a change in the name of the Plan to “The Gap, Inc. Deferred
Compensation Plan”;

NOW, THEREFORE, IT IS RESOLVED that, pursuant to the power reserved to the
Company under Section 12 of the Plan, and in exercise of the authority delegated
to the undersigned officer by resolutions of the Board of Directors of the
Company dated November 19, 2008, the Plan is hereby amended in the following
particulars:

1. Effective as of the close of business on June 30, 2009, by renaming the Plan
“The Gap, Inc. Deferred Compensation Plan.”

2. Effective as of the close of business on June 30, 2009, by substituting the
name “The Gap, Inc. Deferred Compensation Plan” in place of the name “Gap Inc.
Supplemental Deferred Compensation Plan” where the latter name appears in the
first sentence of subsection 1.1 of the Plan.



--------------------------------------------------------------------------------

3. Effective as of the close of business on June 30, 2009, by adding a new
Supplement A to the Plan, in the form attached hereto.

*    *    *

IN WITNESS WHEREOF, the undersigned officer has executed this amendment on
behalf of the Company, this 19th day of June, 2009.

 

THE GAP, INC. By:   /s/ William Tompkins   Senior Vice President, Total Rewards

 

-2-



--------------------------------------------------------------------------------

APPENDIX A

Merger of

The Gap, Inc. Executive Deferred Compensation Plan

into

The Gap, Inc. Deferred Compensation Plan

(prior to June 30, 2009, known as the Gap Inc. Supplemental Deferred
Compensation Plan)

A-1. Introduction. The Gap, Inc. (the “Company”) maintains The Gap, Inc.
Executive Deferred Compensation Plan (the “EDCP”) for the benefit of certain of
its eligible employees. As of the close of business on June 30, 2009 (the
“Merger Date”), the EDCP shall be merged into and continued in the form of this
Plan.

A-2. Purpose. The purpose of this Appendix A is to set forth special provisions
which will apply under the Plan on and after June 30, 2009 to reflect the merger
and resulting transfer of notional accounts of participants in the EDCP into the
Plan on the Merger Date. The Plan is designed to comply with the American Jobs
Creation Act of 2004, as amended (the “Jobs Act”), and section 409A of the Code.
The Plan is intended to conform to the requirements of the Jobs Act and section
409A of the Code, and final Treasury Regulations issued thereunder, with respect
to Non-Grandfathered amounts under the Plan. It is intended that the provisions
of the Plan relating to the amounts merged into the Plan from the EDCP be
interpreted for periods prior to January 1, 2009 according to a good faith
interpretation of the Jobs Act and section 409A of the Code, and consistent with
published guidance thereunder, including, without limitation, IRS Notice 2005-1
and the proposed and final Treasury Regulations under section 409A of the Code.
Treatment of amounts deferred under the Plan pursuant to and in accordance with
any transition rules provided under all IRS published guidance and other
applicable authorities in connection with the Jobs Act or section 409A of the
Code, shall be expressly authorized hereunder and shall be administered in
accordance with procedures established by the Company. In the event of any
inconsistency between the terms of the Plan and the Jobs Act or section 409A of
the Code with respect to Non-Grandfathered amounts, the terms of the Jobs Act
and section 409A of the Code shall prevail and govern. “Grandfathered Amounts”
shall mean the portion of the participant’s account balance under the EDCP as of
December 31, 2004, the right to which was earned and vested (within the meaning
of Treasury Regulation §1.409A-6(a)(2)) as of December 31, 2004, plus the right
to future contributions to the account the right to which was earned and vested
(within the meaning of Treasury Regulation. §1.409A-6(a)(2)) as of December 31,
2004, to the extent such contributions are actually made, each determined by
reference to the terms of the EDCP in effect as of October 3, 2004, but only to
the extent such EDCP terms have not been materially modified (within the meaning
of Treasury Regulation §1.409A-6(a)(4)) after October 3, 2004. Grandfathered
Amounts shall include any earnings (within the meaning of Treasury Regulation.
§1.409A-1(o)) attributable thereto. “Non-Grandfathered Amounts” shall mean the
Participant’s Account balance under the Plan less any portion of the
Participant’s Account balance under the Plan constituting Grandfathered Amounts.

A-3. Participation in the Plan. Each employee of the Company who, immediately
prior to the Merger Date, was a participant with an account under the EDCP (an
“Appendix A Participant”) became a Participant with an Account under the Plan
effective as of the Merger Date, in accordance with the provisions of the Plan,
as described in paragraph A-4 below.

 

-3-



--------------------------------------------------------------------------------

A-4. Prior Accounts. Notional amounts credited to the notional accounts
maintained under the EDCP for Appendix A Participants, as adjusted as of the
Merger Date in accordance with the terms of the EDCP ( the “Prior Accounts”),
will be credited to this Plan as of the Merger Date, and shall be notionally
invested in the corresponding Investment Funds under this Plan to the extent
determined by the Investment Committee and, at the discretion of the Investment
Committee, as directed by the Appendix A Participant. Notwithstanding the
foregoing, “Grandfathered Amounts” shall be held in separate “Grandfathered
Accounts” and subaccounts to the extent deemed necessary and desirable by the
Company.

A-5. Termination Date. The Termination Date with respect to an Appendix A
Participant applicable to an Appendix A Participant’s Grandfathered Amounts
shall be the date on which the Appendix A Participant ceases to perform services
with the Company and any affiliate.

A-6. Former Participants. Former participants in the EDCP who terminated
employment prior to the Merger Date but have not received payment in full of
their vested Prior Account balances by that date shall have their remaining
Prior Account balances maintained under the Plan. Such former participants in
the EDCP with Prior Account balances under the Plan (or, in case of their death,
their beneficiaries) may direct the notional investment of their Accounts
pursuant to the provisions of the Plan until such Accounts are paid out in full
and only for this purpose shall be treated as a “Participant” or a
“Beneficiary”, as the case may be, under the Plan. Until payment in full is
made, the Prior Account balances shall be adjusted pursuant to the terms of the
Plan.

A-7. Manner of Distribution. The elections made by participants under the EDCP
with respect to the manner of distribution of their Prior Account balances, plus
notional appreciation, income, and earnings and minus notional depreciation and
losses thereon (“Adjusted Prior Account Balances”) shall continue to apply to
Adjusted Prior Account Balances of Appendix A Participants under this Plan on
and after the Merger Date. Upon the Participant’s Termination date, the unvested
portion of such Account shall be permanently forfeited.

A-8. In-Service Withdrawals. With respect to Grandfathered Amounts, the Company,
in its sole discretion and notwithstanding any contrary provision of the Plan,
may determine that all or part of the Appendix A Participant’s vested Prior
Account shall be paid to him or her immediately as an in-service withdrawal;
provided, however, that an amount equal to ten percent of the total amount of
the in-service withdrawal shall be withheld by the Company and permanently
forfeited. Appendix A Participants shall be limited to one in-service withdrawal
per Plan Year.

A-9. Timing of Distributions. Adjusted Prior Account Balances of Appendix A
Participants shall be distributed pursuant to the terms of this Plan.
Notwithstanding the foregoing, with respect to Grandfathered Amounts,
distributions shall be made as soon as practicable following an Appendix A
Participant’s Termination Date. Installment payments shall be made as soon as
practicable following an Appendix A Participant’s Retirement date (age 50)

 

-4-



--------------------------------------------------------------------------------

or death, with respect to Grandfathered Amounts. Payments made pursuant to an
in-service distribution election with respect to Grandfathered Amounts shall be
made on or before the last working day of April of the plan year in which such
payment was elected to be made. Within the specific time periods described in
this Appendix A, the Company shall have sole discretion to determine the
specific timing of the payment of any Grandfathered Amounts under the Plan. The
provisions of subsection 5.4 of the Plan shall apply only to Non-Grandfathered
Amounts for Appendix A Participants.

A-10. Use of Terms. Terms used in this Appendix A with respect to the Plan
shall, unless defined in this Appendix A, have the meanings of those terms as
defined in the Plan. All of the terms and provisions of the Plan shall apply to
this Appendix A.

 

-5-